Citation Nr: 0924228	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of hip injury 
as secondary to the service connected disability of residual 
simple fracture, left femur, with two scars.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1949 to September 
1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This matter was originally denied by the Board in August 
2007.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The attorney 
for the appellant and the Secretary of Veterans Affairs filed 
a Joint Motion for Partial Remand in November 2008 and by 
Order of the Court the claim was returned to the Board.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the left hip 
disability was not incurred in service and was not otherwise 
related to service or a service-connected injury or 
disability. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected injury.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2003 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran was sent a letter setting forth the 
provisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a March 2007 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally, 
the timing of the Dingess letter was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in July 2003, August 2004 and November 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this claim, the Veteran asserts that service connection 
should be granted for a left hip disability secondary to a 
service-connected left femur fracture.  The Board notes that 
the Veteran is service connected for a left femur fracture.  
The service medical records show a femur fracture in service 
resulting from a parachute jump in October 1950.  In November 
1950, he had an open reduction and internal fixation with an 
intramedullary nail in the left femur.  The Veteran reported 
knee and hip pain associated with this injury.  In April 
1952, the Veteran was walking very well and he did not have 
pain in the left leg.  The examiner noted that the fracture 
was healing satisfactorily and the Veteran was to go to 
reconditioning for assignment to duty and was to have the 
nail removed in 6-9 months.  X-rays in November 1950, January 
1951 and May 1951 show excellent position of the fracture in 
the mid shaft of the femur.  In October 1951, he underwent 
excision of the Kutchner nail in his left femur.  In March 
1952, the Veteran had left leg pains, but had full range of 
motion of all joints in the lower left extremity.  The Board 
notes that the service treatment records do not show a 
separate left hip injury in addition to the femur injury from 
the November 1950 parachute jump. 

Private medical records dated in November 2000 revealed that 
the Veteran fell and broke his left hip.  The Veteran had a 
left bipolar hemiprosthesis placement.  In a November 2000 
radiology report of the Veteran's left hip, a left bipolar 
hip arthroplasty had been positioned.  The femoral component 
was cemented and collared.  There were no periprosthetic 
fractures evident.  The examiner noted prior trauma to the 
proximal shaft of the left femur.  

In a July 2003 VA Compensation and Pension Examination, the 
examiner considered the Veteran's history.  He indicated that 
the Veteran experienced a little bit of pain and tenderness 
with hip motion, with pain at the extremes of motion.  There 
was no other deformity in the femur or femoral shaft.  The 
assessment was residual post-operative fracture left hip.  
The examiner opined that the Veteran's left hip fracture was 
from a separate fall and consequently was not related to his 
service-connected left femur fracture.  A July 2003 x-ray of 
the left hip revealed a left total hip prosthesis in place.  
There was no evidence of dislocation of the prosthetic 
device.  There was no radiological evidence of loosening of 
the prosthesis and no acute bony abnormality.  

In an August 2004 VA Compensation and Pension Examination, 
the claims file was not available for review.  The examiner 
considered the Veteran's recited history.  The Veteran 
reported persistent pain in his left hip for the past 50 
years, which was localized to his buttock on the left side.  
In 2000, the Veteran fell and sustained a left hip fracture.  
He had a left hip hemiarthroplasty and continued to complain 
of pain in his buttock and lateral thigh as well as limited 
range of motion in his hip.  The Veteran ambulated with a 
cane and reported that he experienced weakness in his left 
hip and lower extremity since service.  Upon physical 
examination, the Veteran had slight weakness in his hip 
flexors.  X-rays revealed heterotopic ossification of his 
hip.  There was a hemiarthroplasty of the hip which was 
cemented and in good position.  There was also evidence of a 
healed fracture of the proximal femoral shaft which 
corresponded to the in-service injury.  The Veteran did not 
have focal pain with hip rotation; therefore, the examiner 
did not think it came from the hip pathology.  The fracture 
from the in-service injury appeared well healed on the x-ray 
and the prosthesis was well maintained.  The examiner opined 
that it was less likely that his hip fracture was the result 
of the femur fracture that he sustained over 50 years ago in 
service.  

In a November 2004 Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  
The examiner noted that in a July 1975 x-ray the bony pelvis 
was intact, both femoral heads and acetabula were intact and 
there were no significant degenerative changes.  There was a 
3 by 2 centimeter bony density in the soft tissues above the 
greater trochanter which may represent remote injury.  The 
examiner noted that in November 2000, the Veteran slipped and 
fractured his left hip.  He underwent total hip replacement 
with bipolar prosthesis.  Although the Veteran asserted that 
his hip fractured was in the same location where he had a 
nail inserted into his femur in service in 1950, the examiner 
found no medical confirmation of this assertion.  The Veteran 
also reported an infection in his femur in service, which 
also could not be verified by the service records.  The 
Veteran reported pain and weakness of his left leg.  The 
examiner found, however, that these complaints were not 
associated with the prosthesis.  The Veteran noted the hip 
surgery went well and he did not have any problems with the 
prosthesis.  The examiner reviewed the films of the left hip 
and found no dislocation, loosening or bony abnormality.  
Femur films revealed hip fracture deformity involving 
proximal and middle third of the left femur.  The Veteran 
also had degenerative joint disease of the spine.  

The examiner reviewed the claims file and found that the 
Veteran's fracture in service had fifty years to heal.  There 
was also evidence in the claims file that the Veteran's 
fracture healed completely in service.  The examiner found 
that there was no evidence in the claims file that the hip 
fracture was related to the in-service femur fracture.  The 
examiner found that there was more evidence of record that 
revealed that the buttock and left leg pain were attributable 
to degenerative joint disease of the spine.  The examiner 
found that there was no evidence to suggest that the pain was 
related to the femur fracture in 1950.  The examiner 
concluded that is was less likely than not that his current 
symptomatology was related to the femur fracture incurred in 
service.  A November 2004 x-ray of the femur revealed an old 
fracture deformity involving the junction of the proximal and 
middle third of the femur.  No acute bony abnormality was 
seen.  A left femoral head prosthesis was in place.  An x-ray 
of the left hip revealed a total hip prosthesis in place.  
There was no evidence of a dislocation or loosening.  There 
was no significant joint space narrowing on the right and not 
acute bony abnormality.  There were no other significant 
findings.  

Also of record are private medical records dated in April 
2006.  These records indicate that the Veteran had chronic 
left lateral hip pain which was treated with injections.  The 
physician examined the Veteran and noted his history of a 
femur fracture in service.  The physician indicated that an 
intramedullary rod was inserted in service and removed 
approximately 6 months later.  The examiner also noted that 
the Veteran had an infection at the fracture site, requiring 
an 8 month hospitalization which drained spontaneously.  The 
physician indicated that the leg was never completely sound.  
In 2000 the Veteran fell and had a femoral neck fracture 
which was treated with a cemented bipolar arthroplasty.  Upon 
examination, the Veteran had 2 well healed scars, one from 
the original procedure and one from the removal procedure.  
There was tenderness over the trochanter and just proximal to 
it there was heterotopic ossifications proximal to the 
trochanter.  The cement mantel was intact without loosening 
on comparison films from 2001.  He has some joint space 
remaining over the bipolar part which had not changed since 
post-op films.  He did not have groin pain.  The physician 
diagnosed the Veteran with chronic bursitis related to the 
previous surgery and scarring.  The physician found that he 
might be feeling some symptoms from the heterotopic 
ossification as well.  

Based on the foregoing competent objective medical evidence 
of record, the Board finds that the left hip disability was 
not related to service.  Direct service connection is not 
warranted because the service medical records show an injury 
to the Veteran's femur, not his hip.  The Veteran is already 
service connected for the femur injury.  The Board finds that 
the Veteran has a hip disability resulting from a fracture in 
November 2000.  As such, the only available avenue for 
service connection for the hip disability would be secondary 
to the service-connected femur injury.

Based on the foregoing competent objective medical evidence 
of record, the Board also finds that the left hip disability 
is not related to the in-service femur injury.  The competent 
and probative medical evidence of record does not provide a 
nexus between the Veterans' left hip disability and the in-
service femur injury.  

The Board acknowledges the April 2006 private physician's 
opinion.  The Board, however, does not find that this opinion 
is probative.  An evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The private physician does not indicate which records were 
reviewed prior to making the opinion in April 2006.  There is 
no indication that the service treatment records were 
reviewed.  The physician appears to rely on the Veteran's 
recited history.  The Board acknowledges that a medical 
opinion cannot be rejected simply because it is based on a 
history supplied by the Veteran.  The critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The Board notes that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Therefore, the Board also will address the 
substance of the private opinion.  

As depicted in the private medical records, the Veteran's 
recited history does not appear to be accurate.  For 
instance, the private physician indicated in the opinion that 
the pin was placed in the Veteran's femur and removed 
approximately 6 months later.  The progress notes of the 
private physician show that the Veteran also indicated that 
the rod was removed about a year later.  The service 
treatment records show that it was removed approximately 11 
months after the pin was placed.  The private physician, 
however, based her opinion on the premise that the pin was 
removed after 6 months.  

Furthermore, in the progress notes, the Veteran indicated 
that the rod was removed because of infection and poor 
alignment.  Additionally, the private physician indicated in 
the opinion that the Veteran had an infection in his femur 
and hospitalized for approximately 8 months.  There is no 
indication of an infection in the service treatment records.  
The x-ray evidence in service also shows excellent alignment 
of the femur in 1951.  As such, the private physician's 
opinion is based on an inaccurate recitation of the in-
service medical history.  

The Board notes that "most of the probative value of a 
medical opinion comes from its reasoning", and that the Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in 
the medical opinion."  Nieves-Rodriguez, 22 Vet. App. 295 
(2008).  The physician found that the Veteran's disability 
was related to the previous surgery and scarring.  Here, the 
physician does not indicate which surgery she was referring 
to.  The Veteran had surgery in 1950, 1951 and in 2000.  
Also, the opinion does not differentiate between the scarring 
resulting from the in-service surgeries and the 2000 hip 
replacement surgery.  The Board notes that the November 2000 
operative report indicated that the old incision was opened 
to perform the hip replacement and then closed with staples.  
The private physician does not differentiate between the 
scars from the first surgery and the 2000 surgery.  As such, 
the private physician's opinion is too equivocal to support 
service connection.  The Board cannot extrapolate the 
intention of the private physician's statement.  For the 
forgoing reasons, the Board finds that the discrepancies 
between the factual basis of the private opinion and the 
service treatment records, renders the private physician's 
opinion not probative.  

Finally, the private physician does not provide a reason for 
the opinion reached.  The private physician does not explain 
why she opined the hip current disability was related to the 
in-service injury, over 50 years prior, as opposed to the 
post-service injury.  In contrast, the VA physicians provide 
adequate reasons and basis for their opinion.  Specifically, 
the August 2004 VA examiner reasoned that because the Veteran 
did not have focal pain with hip rotation, the pain likely 
did not come from the hip pathology.  The Board recognizes 
that the August 2004 examiner did not review the claims file.  
As such another examination was conducted.  In the November 
2004 examination, the examiner reviewed the claims file.  
This examiner also found that the complaints of pain were not 
associated with the prosthesis.  The examiner reasoned that 
the hip surgery did not have any complications and the 
Veteran stated he did not have any problems with the 
prosthesis.  The examiner noted that the pain was most likely 
related to the spine disability because the femur fracture 
had over 50 years to heal and it healed completely.  As the 
VA examiner provided a reason for the opinion that the 
current disability was not related to the in-service injury, 
the Board finds that this opinion is probative.  As such, the 
Board affords greater weight to the VA opinion over the 
private opinion.  

Therefore, The Board finds that the Veteran is not entitled 
to service connection for residuals of a hip injury because 
the probative medical evidence does not show the current 
disability is related to service or to the service-connected 
femur fracture.  As the preponderance of the evidence is 
against the Veteran's claim for a left hip disability on a 
direct and secondary basis, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a hip injury as secondary 
to the service connected disability of residual simple 
fracture, left femur, with two scars is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


